          Case 1:14-cv-00851-JEB Document 98 Filed 06/26/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
AMERICAN HOSPITAL ASSOCIATION, et al., )
                                           )
                      Plaintiffs,          )
                                           ) Civil Action No. 14-cv-00851 (JEB)
              v.                           )
                                           )
ALEX. M. AZAR, in his official capacity as )
Secretary of Health and Human Services,    )
                                           )
                      Defendant.           )
__________________________________________)


                              DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s 2018 Order (ECF No. 89), the Secretary of Health and Human

Services (“HHS”) provides this status report to inform the Court that HHS remains on track to

meet the reduction targets set forth in the Court’s November 1, 2018 Order. Attached to this

status report are statistics concerning, inter alia, the backlog of appeals at the Office of Medicare

Hearings and Appeals (“OMHA”) as of the end of the second quarter of FY 2020. See Medicare

Appeals Dashboard, Exhibit 1. By the end of the second quarter of 2020, a total of

242,995 appeals remain pending at OMHA, which is a 43% reduction from the starting number

of appeals identified in the Court’s order (426,594 appeals).



Dated: June 26, 2020                                  Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JEAN LIN
                                                      Special Litigation Counsel
                                                      Federal Programs Branch

                                                      /s/ Justin M. Sandberg
        Case 1:14-cv-00851-JEB Document 98 Filed 06/26/20 Page 2 of 2




                                             JUSTIN M. SANDBERG
Of Counsel:                                  IL Bar No. 6278377
ROBERT P. CHARROW                            Senior Trial Counsel
General Counsel                              U.S. Department of Justice
JANICE L. HOFFMAN                            Civil Division, Federal Programs Branch
Associate General Counsel                    1100 L Street, NW
SUSAN MAXSON LYONS                           Washington, DC 20005
Deputy Associate General                     Telephone: (202) 514-5838
Counsel for Litigation                       Facsimile: (202) 616-8202
KIRSTEN FRIEDEL RODDY                        justin.sandberg@usdoj.gov
Attorneys                                    Counsel for Defendant
United States Department of Health and
Human Services




                                         2
